COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-085-CR
  
  
MARK 
EAST KENNARD                                                          APPELLANT
  
V.
   
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
February 9, 2005, Appellant Mark East Kennard pled guilty to aggravated 
kidnapping with a deadly weapon and, pursuant to a plea bargain agreement, was 
sentenced to eight years’ confinement.  Also on February 9, the trial 
court entered its certification of Appellant’s right to appeal in accordance 
with Rule 25.2(a)(2).  See Tex. 
R. App. P. 25.2(a)(2).  The certification states that this “is a 
plea-bargain case, and the defendant has NO right of appeal.”  The 
certification further recites, “I acknowledge that I have been informed of the 
above certification by the trial court and waive the receipt of a copy 
thereof”; this provision is signed by Appellant and his counsel.
        On 
March 15, 2005, Appellant filed a pro se notice of appeal.  On March 22, 
2005, we notified Appellant that the certification indicating he had no right to 
appeal had been filed in this court, and that this appeal would be dismissed 
unless Appellant or any party desiring to continue the appeal filed with the 
court a response showing grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  No 
response has been filed.
        Rule 
25.2(a)(2) limits the right to appeal in a plea bargain case to those matters 
that were raised by written motion filed and ruled on before trial or after 
getting the trial court’s permission to appeal. See Tex. R. App. P. 25.2(a)(2)(A)-(B).  
According to the trial court’s certification, neither of these circumstances 
apply because it states that there is no right to appeal.
        Because 
Appellant has no right to appeal, we dismiss the appeal.  See Tex. R. App. P. 43.2(f).
  
   
                                                                  PER 
CURIAM
   
 
PANEL 
D: HOLMAN, GARDNER, and WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 5, 2005


NOTES
1.  
Tex. R. App. P. 47.4.